DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on May 12, 2022. 
3.	It is acknowledged that as a result of the amendment, claims 1, 4, 6-11, 14, and 16 have been amended. Claims 2-3 have been cancelled.
4.	Claims 1, and 4-16 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 4-16 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims. Applicant argues in substance that Chu only teaches how to establish communication without associations. However at least for the following the Examiner believes that Chu teaches associations between devices, see “the first electronic device 400 may receive the information input in association with the contents from the second electronic device 410 and/or the status information of the second electronic device 410. According to various embodiments” However it does not describe a specific public or private manner as amended. 
The Examiner suggests incorporating the specifics of the “association” if different from Examiner’s interpretation as mentioned above. The Examiner also invites the applicant to request an interview in order to discuss the mentioned issue, potential distinguishable subject matter, and any other potential uses in order to advance prosecution prior to issuing any additional action. In order to enhance compact prosecution and clarity of record. 
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
CHU; Seyoup; et al. (US 2017/0046111), in view of Jung et al (US 2015/0304588) hereinafter “Chu” and “Jung” respectively.
As per Claim 1, Chu discloses: 
A data sharing method, comprising following steps: establishing a primary association relationship between an information output device and a primary associated device; (Par [0009], “… establish a communication connection with the external electronic device through the first and second communication channel, receive contents from the external electronic device through the second communication channel, output the contents through the user interface…” And par [0012], “outputting the received contents, and transmitting at least one of information input to the electronic device in association with the contents and status information of the electronic device…”) 
establishing a secondary association relationship between the information output
device and a secondary associated device based on an instruction from the primary associated device; (Par [0128], “and par [0144], “According to an embodiment, at operation 520, the first electronic device 400 may receive the information input in association with the contents from the second electronic device 410 and/or the status information of the second electronic device 410. According to various embodiments, the processor 120 of the first electronic device 400 may receive the status information of the second electronic device 410 from the second electronic device 410 via the first communication channel 430 or the second communication channel 440 by means of the communication interface 160 or the communication module 220” see figure 4)
receiving shared data and a sharing manner sent by at least one of the primary
associated device and the secondary associated device, the sharing manner comprising private sharing manner and public sharing manner; 
(par [0277], “connection with an external electronic device through the first and second communication channels 430 and 440, transmitting contents to the external device through the second communication channel, receiving information input to the external device in association with the contents and/or status information of the external electronic device; and generating feedback information related to the contents based on at least one of the input information and the status information.” The association with the contents and status being the “sharing manner” as claimed; See Figures 4 and 23).
Determining a display mode of the information output device based on the sharing manner; and (Par [0224], “displayed respectively by the first and second electronic devices 400 and 410 may be rotated depending on the screen display mode.”) sending the shared data to the information output device based on the display mode to display in the display mode. (par [0224], “displayed respectively by the first and second electronic devices 400 and 410 may be rotated depending on the screen display mode.” Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed; and par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, depending on the “data” the transmission comprises the sharing manner accordingly see also Figures 12, 20-21, and 23 ).
However, Chu do not specifically disclose private and public manner. 
Jung discloses the mentioned limitations as follows: (Par [0002], “public-sharing domain” and “private-sharing domain” (Par [0120-0121], “This can be the same or a different feature as a temporary-private mechanism such as a mute-image device. In this manner, a person in the party can temporarily disconnect their device from the shared image network 100 and/or certain shared images or portions thereof for a portion of the sharing session.”; par [0125], “A number of rules can be applied to the shared image devices that pertain to general concepts of time, space, and/or locations for capturing the shared images. Such aspects as buddy lists, the numbers of pictures that can be shared, stop-halt, temporary-halt, percentage of storage that can be shared, and the types of pictures that can be shared (e.g., private or public shared images) are exemplary aspects with respect to shared image devices.”, depending on the private-sharing or public-sharing domain of the device, see also figures 4-6)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jung specifically a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to certain individuals according to its particular necessities.

As per Claim 4, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the display mode comprises a care mode and an art mode. (Par [0143], “… the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, see also Figures 12, 20-21, and 23).

As per Claim 5, the rejection of Claim 4 is incorporated and Chu further discloses:
wherein the information output device comprises at least a first information output sub-device and a second information output sub-device for displaying the shared data in the care mode and the art mode, respectively. (Par [0143], “…In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, the “medical device” being the “sub-device” respectively; see also Figures 12, 20-21, and 23).

As per Claim 6, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the step of establishing a primary association relationship between an information output device and a primary associated device comprises: receiving an association request for the information output device sent by a device to be associated;  (Par [0067], “According to some embodiments, when the electronic device 101 should perform a function or service automatically, the electronic device 101 may request performing of at least one function to another device (e.g., external electronic device 102, 104, or server 106). For the above, cloud computing technology, distributed computing technology, or client-server computing technology may be used, for example.” see also Figures 12, 20-21, and 23) in response to the association request, querying whether the information output; and (Par [0142], “The processor 120 of the first electronic device 400 may make a request for establishing the second communication channel 440 by transmitting a message requesting for the second communication connection to the server 420. By establishing the second communication channel 440 via the server 420, the first electronic device 400 may perform the second communication (e.g., SWIS communication) with the second electronic device 410” and See Figure 23”) 
in response to there being to primary associated device for the information input device, determining the device to be associated as the primary associated device. (Par [0138], “performs authentication on at least one of the first and second external electronic devices in association with the communication channel” and see Figures 18 and 23, see also pars [0264-0265]).

As per Claim 7, the rejection of Claim 6 is incorporated and Chu further discloses:
wherein the step of establishing a secondary association relationship between the information output device and a secondary associated device based on an instruction form the primary associated device comprises: in response to there being the primary associated device, forwarding the association request to the primary associated device; (Par [0179], “completed, the server 802 may forward the second communication (e.g., SWIs communication) invite message transmitted by the first electronic device 800 to the second electronic device”) and see Figures 6, 18, and 23, in response to the instruction indicating the association request is allowed).
receiving an instruction regarding whether the association request is allowed from the primary associated device; and (Par [0153], “According to an embodiment, the first electronic device 400 may generate feedback information based on the received information and output the generated feedback information at operation 525. The processor 120 of the first electronic device may generate the feedback …” See Figures 6, 8, and 23)
in response to the instruction indicating the association request is allowed, determining the device to be associated as a secondary associated device.  (Par [0153], “… or the user of the second electronic device 410 reacts to the contents transmitted by the first electronic device 400. According to various embodiments, the feedback information may be generated in the form of a UI menu or a UI item. The first electronic device 400 may notify the first user of the status of the second electronic device 140 by outputting the feedback information through a user interface such as the display 160 or the audio module 280.” See Figures 6, 8, and 23).

As per Claim 8, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the instruction from the primary associated device comprises an association invitation sent by the primary associated device, (Par [0178], “the first electronic device 800 may send the server 802 a second communication (e.g., SWIS communication) invite message for establishing a link for the second communication (e.g., SWIS communication) with the second electronic device 801 at operation 815” “invite message” between server, first, and second communication devices)
and the step of establishing a secondary association relationship between the information output device and a secondary associated device based on an instruction from the primary associated device comprises: receiving the association invitation sent by the primary associated device for inviting a device to be associated to establish a secondary association relationship with the information output device; (Par [0178-0179], “Although not shown in the drawing, if the second communication (e.g., SWIS communication) invite message is received from the first electronic device 800” and see figures 5-6).
forwarding the association invitation to the device to be associated; (Par [0179], “completed, the server 802 may forward the second communication (e.g., SWIs communication) invite message transmitted by the first electronic device 800 to the second electronic device”) and receiving a confirmation message whether the association invitation is accepted from the device to be associated, (Par [0204], “may establish the second communication (e.g., SWIS communication) channel with the first electronic device 400 and display the screen which the first electronic device 400 has transmitted through the SWIS channel in response to a second user's input for accepting the request.”) and in response to the confirmation message indicting the association invitation is accepted, determining the device to be associated as a secondary associated device (Par [0204], and See Figures 6-8).

As per Claim 9, the rejection of Claim 4 is incorporated and Chu further discloses:
wherein the step of determining the display mode of the information output device based on the sharing manner comprises: determining the display mode to be the care mode, in response to the sharing manner being the private sharing manner; and determining the display mode to be the art mode, in response to the sharing manner being the public sharing manner. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, depending on the “data” the transmission comprises the sharing manner accordingly see also Figures 12, 20-21, and 23 ).
However, Chu do not specifically disclose private and public manner. 
Jung discloses the mentioned limitations as follows: (Par [0120-0121], “This can be the same or a different feature as a temporary-private mechanism such as a mute-image device. In this manner, a person in the party can temporarily disconnect their device from the shared image network 100 and/or certain shared images or portions thereof for a portion of the sharing session.” And par [0125], “A number of rules can be applied to the shared image devices that pertain to general concepts of time, space, and/or locations for capturing the shared images. Such aspects as buddy lists, the numbers of pictures that can be shared, stop-halt, temporary-halt, percentage of storage that can be shared, and the types of pictures that can be shared (e.g., private or public shared images) are exemplary aspects with respect to shared image devices.” depending on the private-sharing or public-sharing domain of the device, see also figures 4-6).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jung specifically a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to certain individuals according to its particular necessities.

As per Claim 10, the rejection of Claim 9 is incorporated and Chu further discloses: wherein the step of sending the shared data to the information output device based on the display mode to display in the display mode comprises: sending the shared data in a specified time period automatically to the information output device, in response to the display mode being the care mode; (par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, see also Figures 12, 20-21, and 23; Par [0121], “a predetermined time period, and controls, when the acknowledgement message is not received in the predetermined time period, the communication circuit to release the first communication channel” and par [0165], “send” communications ) and sending the shared data sequentially to the information output device in chronological order in which  the at least one of the primary associated device and the secondary associated device establishes the primary and/or secondary association relationship, in response to the display mode being the art mode. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed; Par [0161], “forward the acknowledgement message received from the second electronic device 410 to the first electronic device 400 and perform authentication on the first and second electronic devices 400 and 410 simultaneously or sequentially.” And par [0165], “The server 420 may send the first and second electronic devices 400 and 410 the second communication channel establishment message when the second communication channel 440 is established” see Figures 6, 8, and 23.)

As per Claim 11, the rejection of Claim 9 is incorporated and Chu further discloses: wherein the primary associated device or the secondary associated device comprises a mobile communication device or a smart wearable device, and the information output device comprises a display device or an audio output device. (Par [0050], “According to various embodiments of the present disclosure, examples of the electronic device may include a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), an Moving Picture Experts Group phase 1 or phase 2 (MPEG-1 or MPEG-2) audio layer 3 (MP3) player, a medical device, a camera, and a wearable device. Examples of the wearable device may include an accessory type device (such as, watch, ring, bracelet, ankle bracelet, necklace, glasses, contact lens, and head-mount device (HMD), a textile or clothes type device (such as electronic clothes), a body-attached type (such as skin pad and tattoo), and a bio-implemented type.”).

As per Claim 12, the rejection of Claim 11 is incorporated and Chu further discloses: wherein the display device comprises an electronic photo frame or an art picture frame. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” And par [0051], “electronic frame.”)

As per Claim 13, the rejection of Claim 1 is incorporated and Chu further discloses: wherein the shared data comprises one or more of image data, sound data, location data of a user, physiological sign data of a user, exercise data of the user, and sleep data of the user. (Par [0042], “In the following description, the term "content" may denote every kind of object displayed on a user interface (e.g., display 160) of the electronic device 101. For example, the content may include various objects such as a home screen, an execution screen, a menu, an icon, a video, a still image, a motion image, and a thumbnail image...”) 

As per Claims 14-16, being the computer readable storage medium, system, device claims corresponding to the method claims 1 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1 and further Chu discloses: (Par [0077] and par [0287]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chowdhury (US 2018/0197637) relates to CONSUMER WELLBEING ALGORITHM, specifically by a method for monitoring the health or wellbeing of a user, comprising: receiving data associated with an output parameter resulting from a physiological response of the user to an input parameter; and enabling the data to be viewed by the user only after a period of time has elapsed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 25, 2022